Citation Nr: 0613996	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  99-13 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In September 2000, the veteran testified before the 
undersigned at a video conference hearing.  The transcript of 
that hearing is of record.  This case was remanded for 
additional development in December 2000 and February 2004.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, the 
currently diagnosed PTSD is medically linked to a 
corroborated in-service stressor.

2.  The veteran currently has patellar tendinitis of the 
right knee.

3.  Right knee infrapatellar bursitis existed prior to active 
service.

4.  The veteran's right knee disorder underwent an increase 
in severity of disability during active service.

5.  The increase in severity of the right knee disorder 
during active service was not clearly and unmistakably the 
result of the natural progress of the condition.

6.  There is no evidence of a left knee disorder in service 
or for many years thereafter, and no competent evidence of a 
nexus between the veteran's current left knee impairment and 
his period of active service from June 1967 to May 1969.


CONCLUSIONS OF LAW

1.  PTSD was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005); Pentecost v. Principi, 16 Vet. App. 124 (2002).

2.  A right knee disability was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (2002); 
38 C.F.R. § 3.303 (2005).

3.  A left knee disability was not incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
PTSD, a right knee disorder, and a left knee disorder.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Where, however, the VA determines that the 
veteran did not engage in combat with the enemy and was not a 
POW, or the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence corroborating the stressor.  West 
v. Brown, 7 Vet. App. 70, 76 (1994).

Review of the claims file, to include the VA outpatient 
treatment records as well as the veteran's September 2000 
video conference hearing testimony, reflects that he has 
reported numerous stressful experiences while serving in 
Vietnam, to include exposure to sniper and mortar fire and 
grenades.  

VA outpatient treatment records include a diagnosis of PTSD 
and note that the veteran related stressful recollections, to 
include being exposed to shooting and grenades.  
Specifically, a July 2005 report of VA examination notes that 
the veteran's stressful experiences include exposure to 
shooting and grenades and reflects a diagnosis of PTSD.  This 
examination report also includes the opinion that the 
veteran's PTSD is as likely as not related to his experiences 
in Vietnam; however, the examiner was somewhat unclear about 
what stressors in particular the veteran was endorsing.  

Inasmuch as the record reflects stressful incidents during 
the veteran's active duty service in Vietnam as well as a 
diagnosis of PTSD, the remaining issue for consideration is 
whether the veteran has met his burden of proof in 
establishing that the claimed in-service stressors actually 
occurred.  The veteran's service records do not clearly 
reflect that he was engaged in combat with the enemy and he 
has not received any commendations or citations for combat 
with the enemy.  Therefore, the lower burden of proof for 
combat veterans does not apply in this case.

However, a May 2005 response from the Center for Unit Records 
Research (CURR) confirms that the 504th Transportation 
Detachment and 805th Transportation Company, the units to 
which the veteran was assigned, were located in Vung Tau and 
came under rocket attack on two occasions in October 1968.  

In this regard, it is noted that the Court has held that the 
fact that a veteran was stationed in a unit that was present 
while attacks occurred would strongly suggest that he was, in 
fact, exposed to the attacks.  In other words, the veteran's 
presence on during the confirmed October 1968 rocket attack 
corroborates his recollection of the stressful incident which 
caused his PTSD.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The Court has also held that although a noncombat 
veteran's testimony alone is insufficient proof of a 
stressor, there need not be corroboration of every detail.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  

The Board concludes that the veteran's alleged in-service 
stressor, exposure to rocket attacks, has been sufficiently 
verified with independent evidence.  The medical evidence 
includes a diagnosis of PTSD.  Although an examiner has not 
specifically related the veteran's PTSD to this stressor, the 
July 2005 VA opinion that the veteran's PTSD is as likely as 
not related to his experiences in Vietnam is sufficiently 
broad so as provide evidence in support of the veteran's 
claim for service connection.  Thus, upon resolving all 
reasonable doubt in the veteran's favor, service connection 
for PTSD is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.201, 3.303(d), 4.125.  The extent of this disorder is 
not at issue before the Board at this time. 

Knees

Right Knee:  VA law provides that a veteran is presumed to be 
in sound condition, except for defects, infirmities or 
disorders noted when examined, accepted, and enrolled for 
service, or where clear and unmistakable evidence establishes 
that an injury or disease existed prior to service and was 
not aggravated by service.  38 U.S.C.A. § 1132.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service-
connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  
38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417.

Wagner, 370 F.3d at 1096.

In the instant case, the veteran's June 1967 pre-induction 
examination reflects that he reported a history of "trick" 
or locked knee and a diagnosis of right knee infrapatellar 
bursitis is noted.  His service medical records reflect 
complaints of recurrent right knee pain and continued 
diagnosis of infrapatellar bursitis.  The veteran's May 1969 
separation examination reflects that he reported no history 
of "trick" or locked knee and his lower extremities were 
clinically normal.  These records are silent with respect to 
left knee complaints or treatment.  

Post service treatment records are silent with respect to 
right knee complaints or treatment until a November 1991 
report of X-ray examination.  This examination report 
reflects findings of bilateral narrowing of the medial 
femoropatellar compartments and mild bilateral degenerative 
joint disease.  

A July 2005 report of VA examination notes that the veteran 
has a right knee disorder which represents chronic patellar 
tendinitis which likely existed prior to service.  He 
continued to have problems with the knee in service which 
likely increased in symptomatology due to physical training.  
However, the examiner stated that there was no basis to 
conclude that the condition was permanently aggravated or 
worsened during the veteran's enlistment.  The examiner 
further stated that, to opine that the progression of the 
condition was increased or permanently worsened, would 
require resort to conjecture and speculation.

With respect to the left knee, the examiner concluded that 
there is no basis whatsoever in the claim that the veteran 
has a left knee disorder that was either incurred in or 
aggravated by his service enlistment.  

Right knee infrapatellar bursitis was noted on the June 1967 
examination pertaining to the veteran's entrance onto active 
duty; thus, the presumption of soundness is not raised in 
this case with regard to the right knee.  38 U.S.C.A. § 1111.  
Given the notation of right knee infrapatellar bursitis at 
service entrance, the Board finds that the right knee 
disorder preexisted active service.  Thus, service connection 
may only be established if the evidence shows that the right 
knee disorder was aggravated during active service.

The Board notes that the veteran's complaints of recurrent 
right knee pain during service suggest that the right knee 
underwent an increase in severity of disability during active 
service.  Moreover, the July 2005 report of VA examination 
includes the opinion that the veteran continued to have 
problems with the right knee in service, which likely 
increased in symptomatology due to physical training.  
Therefore, the Board concludes that the presumption of 
aggravation of a right knee disorder is raised in this case.  
That presumption must be rebutted by clear and unmistakable 
evidence including medical facts and principles showing that 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).

The post-service medical evidence of record is ambiguous with 
respect to whether the right knee disorder noted upon 
enlistment underwent an increase in severity that was not due 
to the natural progress of the condition.  Moreover, the July 
2005 VA examination report includes the conclusion that there 
is no basis to conclude that the condition was permanently 
aggravated or worsened during the veteran's enlistment and 
that, to opine that the progression of the condition was 
increased or permanently worsened, would require resort to 
conjecture and speculation.

While the post service medical evidence does not necessarily 
support the veteran's claim, the Board cannot conclude that 
this evidence meets the "onerous" evidentiary standard of 
clear and unmistakable evidence that requires that the no-
aggravation result be "undebatable."  Cotant v. West, 17 
Vet. App. 116, 131 (2003).

The evidence clearly shows that the veteran was noted to have 
a right knee disorder at service entrance.  During service he 
was treated for recurrent right knee complaints and, in July 
2005, a VA examiner has concluded that the veteran's right 
knee disorder increased in symptomatology during service.  
Inasmuch as the July 2005 VA examiner was unable to conclude 
whether the veteran's right knee disorder was not aggravated 
(chronically worsened beyond a natural progression of the 
disorder) during active service, stating that providing such 
opinion would require resort to conjecture and speculation, 
the Board finds that the increase in severity of the 
veteran's right knee disability during active service was not 
clearly and unmistakably the result of the natural progress 
of the condition.  Therefore, the Board concludes that 
service connection for a right knee disorder must be granted 
because the veteran's pre-enlistment right knee disorder was 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153; 38 C.F.R. §§ 3.304, 3.306.

Left Knee:  With respect to the claim of service connection 
for a left knee disorder, as noted above, the veteran's 
service medical records are silent with respect to complaints 
of or treatment for left knee impairment.  And the post 
service medical records reflect that the veteran's initial 
treatment for left knee complaints was not until November 
1991, approximately 22 years after his discharge from active 
duty service.  Significantly, the July 2005 report of VA 
examination includes the opinion that there is no basis 
whatsoever in the claim that the veteran has a left knee 
disorder that was either incurred in or aggravated by his 
service enlistment.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Based on the above, the Board must find that service medical 
records and post-service medical records, which indicate a 
disorder that began many years after service with no 
connection to service, provide evidence against this claim.

With regard to the veteran's own opinion that his left knee 
disorder is related to his military service, the Board must 
find that the veteran is not medically qualified to make such 
a determination.  The veteran does not have the medical 
expertise to associate his current disorders with his period 
of active duty service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

In sum, the weight of the evidence demonstrates that the 
veteran's left knee disorder began many years after his 
active service and was not caused by any incident of service.  
As the preponderance of the evidence is clearly against the 
claim, the benefit of the doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in July 2002 and March 
2004, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the December 2000 and February 2004 
Board remands and September 2005 supplemental statement of 
the case include the text of the regulation that implements 
the notice and assistance provisions from the statute.  

The Board observes that notice was not provided before the 
March 1993 rating decision because this rating decision 
preceded the enactment of the Veterans Claims Assistance Act 
in 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  However, the RO did furnish VCAA notice to 
the veteran regarding these issues in July 2002 and March 
2004.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
As discussed above, the Board finds that the RO ultimately 
provided all notice required under 38 U.S.C.A. § 5103(a) with 
respect to the issues addressed in the 1993 rating decision, 
such that defect as to timing was cured.  Moreover, the July 
2002 and March 2004 letters to the veteran asked him to 
provide, pursuant to 38 C.F.R. § 3.159(b)(1), any evidence in 
possession that was pertinent to the appeal. Id. at 121.  
Thus, the Board finds that the RO has provided all required 
notice.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Moreover, with respect to the PTSD and right knee claims, 
there is no detriment to the veteran as a result of any 
failure to fully comply with VCAA in view of the fact that 
the full benefit sought by the veteran is being granted by 
this decision of the Board.

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA and private treatment 
records, and he has been afforded a VA examination as well as 
hearings before a hearing officer at the RO and the 
undersigned Veterans Law Judge via video conference in 
connection with this claim.  The veteran has not identified 
any additional evidence pertinent to the appeal.  There being 
no other indication or allegation that additional relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claims. 




ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a right knee disorder 
is granted.

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


